Citation Nr: 0714268	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-23 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for elevated 
cholesterol, to include as secondary to diabetes mellitus, 
type II.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A 
videoconference hearing was conducted by the undersigned 
Veterans Law Judge in March 2005.

In September 2005, the Board remanded the veteran's appeal 
for additional evidentiary development.


FINDINGS OF FACT

1.  Elevated cholesterol, or hypercholesterolemia, is not a 
disability for which VA compensation is payable. 

2.  Evidence of hypertension was not shown in service.

3.  Hypertension was not compensably disabling within the 
one-year period following the veteran's discharge from active 
duty. 

4.  Hypertension was not diagnosed until many years after 
service. 

5.  The preponderance of the competent evidence is against 
finding an etiological relationship between hypertension and 
the veteran's active duty service and any appropriate 
presumptive period, or between hypertension and the veteran's 
diabetes mellitus, type II.

CONCLUSIONS OF LAW

1.  An organic disability manifested by elevated cholesterol, 
classified as hypercholesterolemia, was not incurred in or 
aggravated by service, and was not caused or aggravated by an 
already service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2006).

2.  Hypertension was not incurred or aggravated by service, 
may not be presumed to have been so incurred, and was not 
caused or aggravated by an already service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2007), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 
38 U.S.C.A. § 5103 (a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., proof of veteran status, existence of 
a current disability, evidence of a nexus between a current 
disability and service, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  The failure 
to provide notice of the type of evidence necessary to 
establish disability ratings or effective dates for the 
disabilities on appeal is harmless because the preponderance 
of the evidence is against the appellant's claims for service 
connection, and any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.  Simply put, there is no evidence of any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that VCAA notification does not 
require an analysis of the evidence already contained in the 
record and any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.  Mayfield v. Nicholson, 20 Vet. App. 537, 541.  For the 
aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the appellant and provide him appropriate notice.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (adhering strictly to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records and pertinent post-service medical records are 
available, the appellant has been afforded VA examinations 
for each claimed disability, and there is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims.  Therefore, the Board finds 
that VA has fulfilled its VCAA obligations to the appellant.

The Claims

The veteran contends that his current elevated cholesterol 
and hypertension were caused or aggravated by an already 
service-connected disability, diabetes mellitus, type II.  
The appellant requests that he be afforded the benefit of the 
doubt.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Service incurrence of hypertension may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be granted where a 
disability is proximately due to or the result of an already 
service-connected disability.  38 C.F.R. § 3.310.  Finally, 
compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, as to elevated cholesterol, 
service medical records are devoid of any pertinent findings.  
The post-service record upon review has been found to contain 
evidence showing elevated cholesterol readings for the 
veteran.  The Board will therefore assume that the veteran 
has elevated cholesterol.  That notwithstanding, however, 
elevated cholesterol, or hypercholesterolemia, is, by 
definition, an abnormally high level of cholesterol in the 
blood.  Dorland's Illustrated Medical Dictionary 880 (30th 
ed. 1994).  It is not a disease or injury, and thus cannot be 
a disability for purposes of VA compensation.  An award of 
service connection is therefore not justified.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim.")  Inasmuch as elevated 
cholesterol is not the manifestation of an organic disability 
for VA compensation purposes, there is no legal basis to 
grant the veteran's claim.  The claim is therefore denied.  

In the event a future Court decision or other change of law 
creates a legal basis to grant service connection for 
elevated cholesterol, the January 2006 VA examination 
rendered a dispositive medical opinion in the matter:  After 
examining the veteran and reviewing the claims file, the VA 
physician concluded that the veteran's elevated cholesterol 
predated his first diagnosis of diabetes, and that therefore 
his elevated cholesterol was unrelated to diabetes and not 
directly related to military service, either.  The VA 
examiner additionally opined that diabetes mellitus, type II, 
had not aggravated the veteran's elevated cholesterol because 
the medical evidence of record indicated that the veteran's 
cholesterol was well-controlled by medication.

With the above criteria in mind, as to hypertension, the 
Board notes that the veteran's service medical records are 
silent for any complaints, findings, treatments, or diagnoses 
of hypertension.  His blood pressure was within normal limits 
at his May 1969 separation medical examination as it had been 
at his August 1966 entrance physical examination.

Moreover, the record includes no post-service evidence of 
hypertension for several decades after separation from active 
duty in 1969.  A VA treatment record dated February 2002 
provides the earliest competent evidence of this disorder.  
The veteran testified that his first diagnosis with 
hypertension occurred around the time that he was initially 
diagnosed with diabetes.  The earliest competent evidence of 
record of diabetes is a provisional diagnosis of diabetes 
mellitus, type II, dated July 1994.  Assuming, the veteran 
incurred hypertension in 1994, it would still have occurred 
25 years after service.  Too much time would have elapsed to 
support a finding of chronicity.  There is no evidence of 
record to support the presumption of service connection, 
given the absence of any documented manifestation of 
hypertension to a compensable degree within one year of the 
veteran's discharge from active duty in 1969.

While the veteran argues that his hypertension is 
etiologically related to service, as a layperson, his opinion 
does not constitute competent evidence of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

The VA physician who examined the veteran in January 2006 
opined that his hypertension was less likely than not related 
to diabetes mellitus, type II, because he concluded that 
there was evidence in the record that the veteran did not 
have signs of diabetic neuropathy.  The VA examiner stated in 
his report that the veteran's blood urea nitrogen (BUN) and 
creatinine were normal, and that there was no evidence of any 
protein in the urine.  It would have been otherwise, the VA 
examiner suggested, had the veteran's hypertension been 
related to his diabetes.  Finally, the 2006 VA examiner 
opined that the veteran's hypertension was unrelated to 
military service.  

No medical evidence has been presented which indicates that 
the veteran's hypertension is in any way related to his 
military service, or was present to a compensable degree 
within a year of his discharge from active duty.  

In short, there is no evidence of hypertension in service, or 
until at least several decades thereafter.  In light of the 
evidence overwhelmingly preponderating against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
service connection for hypertension sought on appeal cannot 
be granted.  The claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for elevated cholesterol, 
to include as secondary to diabetes mellitus, type II, is 
denied.

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II, is 
denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


